Title: To George Washington from Robert Townsend Hooe, 23 May 1793
From: Hooe, Robert Townsend
To: Washington, George



Sir,
Alexandria [Va.] May 23d 1793.

I acknowledge the Honor of recieving Your Excellencys Letters of the 7th & 17th of this Month. The first unfortunately lay unopen’d ’till the 20th—the day of my return from Loudon where I had been for fourteen days before. The Letter it enclosed for Mr Keith I instantly deliverd. The other I only recieved at the moment I was sitting out for the District Court; And thus circumstanced, I hope Sir, to stand excused for not answering immediately, as it my Duty to do, if it had been in my power to do it.
Mr Keith Mr Wilson Colo. Little and myself have appointed Saturday next to go into the Business that Your Excellency’s Letter of the 7th relates to, and I hope it will end with your approbation.
The Flour, that you mention in Yours of the 17th, I most willingly would Buy; But, I am afraid it is not in my power to go so high in Price as you think it ought to fetch. On Saturday last it Sold Currently at 27/6 & 29/6, & even at 27 & 29/. to day it has Sold at 28/ & 30/. These are Prices I am giving to the Waggons, and altho’ I confess more ought to be given for larger quantities, I do not know the difference, as very considerable Parcells may be made up in the course of a day from them, there being vast numbers coming in daily from all quarters Loaded with Flour principally. I will however venture to offer Your Excellency as far as 32/ for fine & 34/ for Superfine, and Pass my Note for the Payment thereof Negotiable at the Bank at 90 d[ay]s t.—which you can keep up for 60 d[ay]s and order it discounted for the Remaining 30, or apply it to the purpose you mention, if necessary, as you may chuse. In case you accept my offer, I expect to

recieve the Flour at Alexandria, & on that part Stored with me, there will be no Storeage to Pay. I am, Sir, Your Excellency’s, most Obt Servt

R. Td. Hooe


I was informed the other day that an attempt would be made by Shepherd, who keeps Tavern at Difficult Bridge, to Condemn part of your Land for a Mill that he is abt to erect—a Friend of yours requested of me to mention it to you. I shall attend the Loudon June Court, & if you have any orders to give Respecting this matter I will serve you to the best of my power.

